         Case 1:10-cr-00098-RA Document 30 Filed 10/06/20 Page 1 of 1




                                    October 6, 2020

BY ECF

Honorable Ronnie Abrams                          Application granted. The VOSR
United States District Judge                     conference is adjourned to
                                                 January 15, 2021 at 3:00 p.m.
Southern District of New York
500 Pearl Street
                                                 SO ORDERED.
New York, New York 10007

      Re:   United States v. Henry Garcia        _______________________
            10 CR 98 (JSR)                       Ronnie Abrams, U.S.D.J.
                                                 October 6, 2020
Dear Judge Abrams:

     With the consent of the Government and probation, I write
to request an adjournment of the VOSR hearing currently
scheduled for October 9, 2020. Mr. Garcia is currently in full
compliance with the conditions of his supervision. He is working
and doing well. All parties agree that a 90-day adjournment is
appropriate to allow Mr. Garcia the opportunity to demonstrate
his continued compliance with supervision.

                            Respectfully submitted,

                                  /s/
                            JENNIFER L. BROWN
                            Attorney-in-Charge
                            Federal Defenders of New York
                            (646) 763-1420




cc:   Jacob Fiddleman, Esq.
      Shawnte Lorick, USPO
